McCOLLOCH, District Judge.
I have before me the petition of the United States Attorney to issue an order of seizure in this case based on the mandate of the Circuit Court of Appeals, 161 F.2d 669. Of course I must issue the order, though it is one of the most unpleasant tasks I have had to perform as judge. The policy of entering private homes to seize articles is governmental *51madness. Just because you have authority does not mean that you have to use it. Indeed, the greatness of the United States Attorneys throughout the country, many of whom I have met, is that they resist so many demands from the multitude of bureaus and agencies that are presently employed to govern the people. I may add the United States Attorney has been allowed no choice in this case.
This is the first time, I believe, that a country-wide policy of entering homes has been adopted. I am sad that the policy has to be .enforced in this court.
The order of seizure will issue.